Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/12/2020 have been fully considered but they are not persuasive.
The applicant argues that Kang et al. does not disclose the limitation as amended in claims 1 and 16.  The examiner respectfully disagrees.  Kang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kang et al. is silent regarding wherein the bonding portion is only arranged on a side of the sealant portion, which faces away from the sealed space.  Kang et al. (figures 1-3) teaches wherein the bonding portion is only arranged on a side of the sealant portion, which faces away from the sealed space (not the inside of the sealant).  Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kang in order to effectively shield the display device. 
In addition, the applicant fails to state that the bonding portion being only arranged on a side of the sealant portion solves any stated or long standing problem in the art. Further, it appears the invention would work equally well with either the bonding portion being only arranged on a side of the sealant portion or on a different side of the sealant portion being utilized. Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art to have selected either the bonding portion being only arranged on a side of the sealant portion or on a different side of the sealant portion.  It would have been an obvious matter of design choice to form the bonding portion on a side of the sealant portion or on a different side of the sealant portion, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)). 	 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0018707).
Regarding claim 1, Kang et al. (figures 1-3) discloses a display panel, comprising: 
an opposed substrate (SB2), a conductive black matrix (BM; see at least paragraph 0037) being arranged on a side of the opposed substrate; and 
an array substrate (SB1), arranged opposite to and bonded with the opposed substrate, 
an electromagnetic shielding structure, including the black matrix (BM), a bonding portion (AM) and a connection portion (BP and TL); and 
a sealant portion (ST), arranged between the opposed substrate and the array substrate, wherein the black matrix is electrically connected with an external circuit (300),
wherein a sealed space is formed by the sealant portion, the opposed substrate and the array substrate.
Kang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kang et al. is silent regarding wherein the bonding portion is only arranged on a side of the sealant portion, which faces away from the sealed space.  Kang et al. (figures 1-3) teaches wherein the bonding portion is only arranged on a side of the sealant portion, which faces away from the sealed space (not the inside of the sealant).  Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kang in order to effectively shield the display device. 
In addition, the applicant fails to state that the bonding portion being only arranged on a side of the sealant portion solves any stated or long standing problem in the art. Further, it appears the invention would work equally well with either the bonding portion being only arranged on a side of the sealant portion or on a different side of the sealant portion being utilized. Therefore, absent 
Regarding claim 4, Kang et al. (figures 1-3) discloses wherein the external circuit is grounded (see at least paragraph 0043).
Regarding claim 5, Kang et al. (figures 1-3) discloses wherein the bonding portion is electrically connected with the black matrix and the connection portion, and the connection portion is connected with the external circuit.
Regarding claim 7, Kang et al. (figures 1-3) discloses wherein the black matrix extends to a side of the sealant portion, which faces away from the sealed space; and the bonding portion and the connection portion are arranged on the side of the sealant portion, which face away from the sealed space.
Regarding claim 8, Kang et al. 
Regarding claim 9, Kang et al. (figures 1-3) discloses wherein the connection portion is arranged on a side of the bonding portion, which faces away from the sealant portion.
Regarding claim 14, Kang et al. (figures 1-3) discloses a display apparatus, comprising the display panel according to claim 1.
Regarding claim 16, Kang et al. (figures 1-3) discloses a fabrication method of a display panel, comprising: 
providing an array substrate (SB1) and an opposed substrate (SB2) which are arranged opposite to and bonded with each other; and 
forming a conductive black matrix (BM) on a side of the opposed substrate,
an electromagnetic shielding structure, including the black matrix (BM), a bonding portion (AM) and a connection portion (BP and TL); and 
a sealant portion (ST), arranged between the opposed substrate and the array substrate, wherein the black matrix is electrically connected with an external circuit (300),
wherein a sealed space is formed by the sealant portion, the opposed substrate and the array substrate.
Kang et al. discloses the limitations as shown in the rejection of claim 16 above.  However, Kang et al. is silent regarding wherein the bonding portion is only arranged on a side of the sealant portion, which faces away from the sealed space.  Kang et al. (figures 1-3) teaches wherein the bonding portion is only arranged on a side of the sealant portion, which faces away from the sealed space (not the inside of the sealant).  Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kang in order to effectively shield the display device. 
In addition, the applicant fails to state that the bonding portion being only arranged on a side of the sealant portion solves any stated or long standing problem in the art. Further, it appears the invention would work equally well with either the bonding portion being only arranged on a side of the sealant portion or on a different side of the sealant portion being utilized. Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art to have selected either the bonding portion being only arranged on a side of the sealant portion or on a different side of the sealant portion.  It would have been an obvious matter of design choice to form the bonding portion on a side of the sealant portion or on a different side of the sealant portion, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)). 	
  Regarding claim 17, Kang et al. (figures 1-3) discloses wherein the bonding portion is connected with the black matrix and the connection portion, and the connection portion is connected with the external circuit.
Regarding claim 18, Kang et al. (figures 1-3) discloses forming a sealant portion between the array substrate and the opposed substrate, wherein a sealed space is formed by the sealant portion, the opposed substrate and the array substrate (ST).
Regarding claim 19, Kang et al. .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0018707) in view of Shimizu (US 2010/0093119).
Regarding claim 2, Kang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kang et al. is silent regarding wherein a resistivity of the black matrix is 3,000 to 105 Q-cm.  Shimizu teaches wherein a resistivity of the black matrix is 3,000 to 105 Q-cm (see at least paragraphs 0350 and table 5).  Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the black matrix as taught by Shimizu in order to achieve display devices having higher definition, weight reduction, and lower cost of input/output elements.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 3, Shimizu teaches wherein the black matrix includes molybdenum oxide.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0018707) in view of Tan et al. (US 2015/0376488).
Regarding claim 13, Kang et al. discloses the limitations as shown in the rejection of claim 5 above.  However, Kang et al. is silent regarding wherein the bonding portion includes a conductive adhesive, and the connection portion includes conductive foam.  Tan et al. teaches wherein the bonding portion includes a conductive adhesive, and the connection portion includes conductive foam (see at least paragraphs 0029-0030). Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive adhesive as taught by Tan et al. in order to achieve thermally conductive thermal radical cure silicone compositions are useful for bonding electronic components to flexible or rigid substrates.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0018707) in view of Lim (US 2016/0161810).
Regarding claim 15, Kang et al. discloses the limitations as shown in the rejection of claim 5 above.  However, Kang et al. is silent regarding a conductive frame arranged to surround the display panel, wherein the black matrix is electrically connected with the conductive frame.  Lim (figure 1) teaches a conductive frame (30) arranged to surround the display panel, wherein the black matrix (32) is electrically connected with the conductive frame (see at least paragraphs 0029-0030).  Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conductive frame as taught by Lim in order to prevent the upper substrate as a dielectric material from being charged upon introduction .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871